                                                                                                                                         Fi LED
   AO 240 (Rev. 07/10) Application to Proceed   mDistrict Court Without Prepaying Fees or Costs (Short Form)                           APR 04 aoig;
;,.~   {


                                                                                                                                  PETER A. MOORE, JR., CLERK
                                            UNITED STATES DISTRICT COURT                                                           US DIS~OURT, EDNC
                                                                                                                                  BY                ·oEPCLI<
                                                                               forthe

                                                         Eastern District of North Carolina
  vidually and as ADMINISTRATRIX of the Estate OF VE                              )
                               PlaintijJlPetitioner                               )
                                       v.                                         )     Civil Action No.       4 ·. I 9- C.\J"'    41 .. \1 ·
       LC d/b/a Sava Senior Care, LLC d/b/a McGregor Down                         )
                              Defendant/Respondent                                )


             APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
                                             (Short Form)

           I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
  that I am entitled to the relief requested.

               In support of this application, I answer the following questions under penalty of perjury:

            l. If incarcerated. I am being held at:                                 N/A
  If employed there, or have an account in the institution, I have attached to this document a statement certified by the
  appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
  institutional account in my name. I am also submitting a similar statement from any other institution where I was
  incarcerated during the last six months.

               2. If not incarcerated. Ifl am employed, my employer's name and address are:
                                     NIA


  My gross pay or wages are: $____N_/A_ _ _~ and my take-home pay or wages are: $                                                          NIA per
       (specifY pay period)                 NI A
                              ----~~----


               3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

            (a) Business, profession, or other self-employment                          D Yes                       DNo
            (b) Rent payments, interest, or dividends                                   0 Yes                       DNo
            (c) Pension, annuity, or life insurance payments                            ' Yes                       DNo
            (d) Disability, or worker's compensation payments                           't/Yes                      DNo
            ( e) Gifts, or inheritances                                                 ' Yes                       DNo
            (f) Any other sources                                                       'Yes                        n   11.in


           Ifyou answered "Yes" to any question above, describe below or on separate pages each source ofmoney and
  state the amount that you received and what you expect to receive in the future.




                              Case 4:19-cv-00047-H Document 1 Filed 04/04/19 Page 1 of 2
  AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)



              4. Amount of money that I have in cash or in a checking or savings account:$                                         500.00 .

          5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
  thing of value that I own, including any item of value held in someone else's name (describe the property and its approximate
  value):

                      I am the owner of a 1999, Grand Cherokee Jeep Laredo.




              6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
  the amount of the monthly expense):

         Rent: $650, Utilities: $600 ; Life Insurance: $50; Car Insurance $200; Legal Fees$500; Medical Ins $60; Credit Card bills and personal loans
         $800; Gas $200; Food $500.




          7. Names (or, ifunder 18, initials only) of all persons who are dependent on me for support, my relationship
  with each person, and how much I contribute to their support:



          I have 7 grandchildren which I contribute to their living expenses when needed by their parents, amounts of
          support is based on their individual need at the time such as clothes etc. Each of my two children are single
              parents,. I try to financially assist them in their times of emergency and/or priortory need.

              8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):


              I owe 65,000 in credit card debt; which is assigned to a Debt Consolidation Company. I never was in debt, until I
              instituted legal actions on behalf of my deceased mother.




         Declaration: I declare under penalty of perjury that the above information is true                         understand that a false
  statement may result in a dismissal of my claims.


  Date:            April 3rd, 2019



                                                                                                              Printed name


~
L. . ----=- ~~-~~---~---~... _._
                             _ _J




                              Case 4:19-cv-00047-H Document 1 Filed 04/04/19 Page 2 of 2
